[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                         December 16, 2005
                             No. 04-16483                 THOMAS K. KAHN
                                                               CLERK
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 04-20121-CV-JLK

THOMAS HAROLD STIGER,

                                                     Petitioner-Appellant,

     versus

LOREN GRAYER,
Warden,

                                                     Respondent-Appellee.

                     __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                           (December 16, 2005)


Before ANDERSON, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Thomas Harold Stiger, a federal prisoner, appeals the district court’s order

denying his pro se 28 U.S.C. § 2241 habeas corpus petition. In his petition, Stiger

claimed that he was denied due process during his prison disciplinary proceedings,

which resulted in his forfeiture of 27 days of good conduct time. Because Stiger

filed his motion after the effective date of the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), the provisions of that Act apply to this case.

      On appeal, Stiger challenges the district court’s denial of his § 2241 petition

generally, and on several procedural grounds. Stiger first argues that the district

court violated the procedural requirements of 28 U.S.C. § 2243 by denying him an

opportunity to reply to the government’s answer to his § 2241 petition. Next,

Stiger claims that the court erred in denying his § 2241 petition based on the

government’s motion to dismiss the petition without an evidentiary hearing,

asserting that the government never filed such a motion. Stiger further contends

that the district court improperly relied on falsified evidence to conclude that the

disciplinary hearing officer’s (“DHO”) finding that Stiger engaged in a fight with

his cellmate was adequately supported. Stiger then repeatedly asserts that prison

officials maliciously refused to produce an alleged videotape of the incident,

which Stiger claims he would have offered at the DHO hearing to refute the false




                                          2
accusation that he had fought with his cellmate. Finally, Stiger briefly claims that

the district court erred in denying his other pending motions as moot.

      Upon a thorough review of the record on appeal, and after consideration of

the briefs of the parties to this Court, we find no reversible error.

      We review de novo a district court’s denial of habeas corpus relief under 28

U.S.C. § 2241. United States v. Skinner, 355 F.3d 1293, 1294 (11th Cir.), cert.

denied, 541 U.S. 1036 (2004).

      The Supreme Court has held that, when a prison disciplinary proceeding

may result in the loss of good time credits, a prisoner is entitled to three procedural

protections: (1) advance, written notice of the charges against him and at least 24

hours to prepare a defense; (2) an opportunity, when consistent with institutional

safety and correctional goals, to call witnesses and present documentary evidence

in his own behalf; and (3) a written statement by the factfinder of the evidence

relied upon and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539, 563-66, 94 S.Ct. 2963, 2978-80, 41 L.Ed.2d 935 (1974). The Court

since has clarified that the revocation of good time credits satisfies the minimal

requirements of due process if the findings of the disciplinary officer are

supported by “some evidence.” Superintendent, Mass. Correctional Inst. v. Hill,

472 U.S. 445, 455, 105 S.Ct. 2768, 2774, 86 L.Ed.2d 356 (1985). In ascertaining

                                           3
whether this standard has been met, courts are not required to examine the entire

record, independently assess witness credibility, or weigh the evidence. Id.

Rather, the “relevant question is whether there is any evidence in the record that

could support the conclusion reached by the disciplinary board.” Id. at 455-56,

105 S.Ct. at 2774.

      Because some evidence supported the prison disciplinary committee’s

finding that Stiger engaged in a fight with his cellmate, the committee’s decision

sanctioning Stiger with the loss of 27 days of good conduct time did not violate

due process, and the district court correctly denied Stiger’s § 2241 petition.

Further, the record shows that Stiger filed a reply to the government’s answer and

that the government in its response to the district court’s show-cause order

requested that the district court deny Stiger’s petition without a hearing. Ample

evidence supports the finding that there was no reliance on falsified evidence and

that no videotape existed. Finally, because the district court correctly denied his §

2241 petition, Stiger’s remaining motions were moot.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                          4